 TERRYINDUSTRIESOF OREGON, INC.133TerryIndustries of Oregon,Inc.andRetail ClerksUnison,Local No. 1612,RetailClerksInternationalAssociation,AFL-CIO. Cases 36-CA-2592- and36-RC-3283March 27, 1975[Direction of Second Elections andExcelsiorfoot-note omitted from publication:]5The grounds for setting aside the results of the first election, held on June28, 1974, stem solely from evidence adduced relevant to Petitioner's Objec-tions 3 and 4. As to Objection 3, the objectionable conduct found was notthe promulgation of a presumptively valid no-solicitation rule, but the dis-criminatory enforcement of the "no-talking" portion of this rule to curtailunion activity during the election campaign.DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSJENKINS,KENNEDY AND PENELLOOn December 11, 1974, Administrative Law JudgeRussell L. Stevens issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief. -]Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions" and briefand has decided to affirm the rulings, findings,' andconclusions3 of the Administrative Law Judge and toadopt the recommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge, and hereby orders theRespondent, Terry Industries of Oregon, Inc., La-Grande, Oregon, its officers, agents, successors, andassigns, shall take the action set forth in the said recom-mended Order.iIn the absence of exceptions, we adoptpro formathe AdministrativeLaw Judge's conclusion that the General Counsel has not established thatRespondent discriminated against dischargees David Pattee and Louis Ly-man, and the Administrative Law Judge's overruling of the Employer'sobjections.2Contrary to the finding of the Administrative Law Judge, the supervi-sory status of former Assistant Production Manager Robert Smith is^notadmitted by the pleadings. It is clear from the record, however, that Smithhad the authority to discipline and responsibly to direct other employeesWe therefore agree with the ultimate finding that Smith was a supervisorwithin the meaning of the Act.3The unlawful interrogation found herein occurred at the very beginningof the Union's organizational campaign In our opinion, the AdministrativeLaw Judge inadvertently overstated the extent of supervisory andmanagerial awareness of, and opposition to, union activity at that time. Wetherefore rely only on clear record evidence concerning Respondent'ssupervisor, Smith, to establish Respondent's opposition to unionization atthe time of the incident.4Members Kennedy and Penellorelyon subsequent objectionable con-duct found to have occurred during the election campaign as evidencesupporting the conclusion that the unlawful interrogation found herein wasneither isolated norde minimis.Member Jenkins considers the interroga-tion, standing alone, sufficiently serious and threatening to warrant findinga violation of Sec 8(a)(1)DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: This mat-ter was heard at LaGrande, Oregon, on October 3, 4, and 5,1974.1The complaint,' issued August 29, is based on acharge filed June 27 by Retail Clerks Union, Local 1612,hereinafter referred to as the Union. The complaint allegesthat Terry Industries of Oregon, Inc., hereinafter referred toas Respondent, violated Section 8(a)(1) and (3) of the Na-tional Labor Relations Act, hereinafter referred to as the Act.Pursuant to a petition filed in Case 36-RC-3282, involvingthe same parties, the Regional Director for Region 36 ordereda hearing on objections to election inasmuch as substantialand material questions of fact were presented by the objec-tions. On August 29, said Regional Director issued an orderinwhichheconsolidatedCases36-CA-2592 and36-RC-3283. Both cases were heard at LaGrande, Oregon,as aforesaid.ISSUESThe principal issues are whether Respondent interrogatedan employee concerning his union activities, in violation oftheAct; whether employee David Pattee was dischargedfrom union, activities; whether Louis Lyman was dischargedfor union activities; and whether a bargaining order is anappropriate remedy in this case. Several minor issues werepresented, as more fully set forth below.All -parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have been care-fully considered, were filed on behalf of the General Counsel,theCharging Party, and Respondent. Upon the entirerecord,' and from my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is an Oregon corporation engaged in the man-ufacture of travel trailers at a plant located near LaGrande,Oregon. Respondent annually sells and ships travel trailersvalued in excess of $50,000 to customers located outside theState of Oregon, and annually receives goods and productsiAll dates are within 1974, unless stated to be otherwise.2 Paragraph 10 of the complaint was amended at hearing.3G C Exhs. 9(a) and (b) are stipulated substitutions for an earlierincorrect 9(a) and (b). By undated motion to reopen the record, filedNovember 21, 1974, counsel for Respondent requested that the amendmentto the complaint be corrected to show the proper date of the consent elec-tion agreement. Said motion hereby is granted217 NLRB No. 29 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalued in excess of $50,000 directly from suppliers outside theState of Oregon. The complaintalleges,Respondent admits,and I find, that Respondent is engaged in commerce within'the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDAlleged Illegal ActsA. InterrogationThe complaint states as follows:Retail Clerks Union,Local No. 1612, Retail Clerks Inter-nationalAssociation,AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESBackgroundThe Union initiated its campaign to organize the em-ployees of Terry Industries of Oregon, Inc., when its repre-sentative met with employee representatives on February 28.On that date union authorization cards were given by theunion representative to an employee and one other person, forsolicitation of signatures at Respondent's plant. The Unionhad an organizational meeting for employees on March 27.After obtaining 74 signed cards, the Union addressed a letteron April 15, 1974, to Respondent,making ademand forrecognition and bargaining. The letter was received by Re-spondent on April 17. By letter dated April 22, Respondentrefused to bargain.On June 10, the Union held a second organizational meet-ing for employees.Pursuant to a petition filed April 24, 1974, by the Union,an election was conducted on July 23, 1974. The Union lostthe election and on July 30, 1974, filed objections to theelection.In February 1974,accordingto theallegationsof the Gen-eral Counsel,one of Respondent's supervisors questioned anemployee about possession of union authorization cards andimplied that the employee would be terminated for engagingin union activity. It is admitted by the pleadings that, on June10,Respondent discharged employee Pattee and employeeLyman,and the General Counsel contends that their dis-charges were because they were engaging in union acitivity.In seeking aGisseltype of bargaining order, the GeneralCounsel contends that Respondent interfered with union ac-tivities,was extremely hostile to the Union and was guilty ofsuch pervasiveand illegalacts throughout the plant thatRespondent should be ordered to bargain with the Union,even though the Union lost the election.In objections to the election filed by the Union's attorneyon July 30, 1974,itwas alleged that Respondent made intem-perate antiunion speeches,promulgated an unlawfully broadno-solicitation rule, changed working conditions,harassedemployees, threatened the loss of the bonus plan, threatenedclosure of plant, and otherwise frustrated and interfered withthe Union's activities at Respondent's place of business. Re-spondent does not contest the fact that it was desirous ofwhining the election and concedes that it discharged Patteeand Lyman. However, Respondent contends that those dis-charges were not for union activity, but rather were for goodbusiness cause. Respondent also contends that it did notharass the employees or interfere with unioncampaignactivi-tieswithin the plant.InFebruary 1974, assistant productionmanager,Robert Smith,questioned an employee about possessionof union authorization cards and implied that the em-ployee would be terminated for engaging in union activ-ity.Jessie Lene, employed by Respondent, testified that in Feb-ruary or March 1974, he had two conversations on the sameday with Robert Smith, then assistant production manager ofRespondent.4 Lene said Smith, on the final occasion, askedhim, "how's the unemployment line, Jessie?" Lene said hethen told Smith, "he couldn't scare me with that''Lean said that on the second occasion,5 Smith "actuallycame right out and asked me for a card, an authorizationcard." Lene objected, saying that he had been instructed notto give the cards out during working hours, but Smith report-edly said it was all right, that he wanted one for the office.Lene then gave Smith a card.Robert Smith was called by General Counsel as a rebuttalwitness, and cross-examined,but he gave no testimony con-cerning this alleged incident.There being no contradictory testimony and no apparentreason for doubting Lene's testimony, Lene's version of theincident is accepted. It is found that the words and actionsattributed by Lene to Smith accurately were conveyed at thehearing.The fact that Respondent's supervisors and managers werefully aware of, and opposed to, union organization attemptsat the time of the incident-involved herein, is well establishedby the record. Respondent's opposition to unionization beingapparent, this incident properly cannot be considered isolatedfrom Respondent's other actions, asde minimis.San DiegoPaper Box Company,174 NLRB 1118 (1969).Whether or not Lene recited the two portions of the inci-dent in their correct chronological order is immaterial. It isalso immaterial whether or not Smith's asking Lene for anauthorization card, in and of itself, is a violation of the Act.The crucial part of Lene's testimony is Smith's question aboutthe unemployment line. In view of management's awarenessof the open opposition to unionization,and in further view ofmanagement'sknowledge that Lene was an active unionorganizer,6 Smith's query could have but one meaning: Itwas a threat of discharge or layoff if Lene continued hisactivity on behalf of the Union. Respondent, through Smith,thereby violated Section 8(a)(1) of the Act.Fairview NursingHome,202 NLRB 318 (1973);Glassmaster Plastics Co.,203NLRB 944 (1973).4 It is admitted by the pleadings and hereby found that Robert Smith wasa supervisor within the meaning of the Act.5Lene said the chronology related by him possibly could be reversed; thatperhaps this was the first,rather than the second,conversation.6 That knowledge is established by Smith's asking Lene for an authoriza-tion card.Nothing in the record shows that Smith's knowledge on thissubject was increased at any time during the day, thus the chronology of theday's events is not material. TERRY INDUSTRIES OF OREGON, INC.135B. Pettee's DischargeThe complaint states as follows:On or about Monday, June 10, 1974, Respondent dis-charged employee David Pattee and at all times since hasfailed or refused to recall or reinstate said employeebecause of his activities on behalf of the Union.Respondent contends that it fired Pattee solely because hedefaced bathroom walls by writing on them.The record clearly shows, and it is found, that defacementof bathroom and other walls is a serious, continuous, andlongstanding problem at Respondent'splant.7Uncon-tradicted testimony shows that David Stahl was dischargedby Respondent 3 or 4 years ago for writing on bathroom andother walls. No other discharge was established for that rea-son alone, but the testimony and commonsense show thedifficulty in proving who does such writing.' It has beennecessary to repair bathroomwalls atRespondent's plantbecause of writing on them atleast fivetimes, including twoor three times since the first of 1974. Efforts have been madeby Respondent to identify the persons involved, but withoutsuccess. Pattee told his supervisor there were others whowrote on walls,but he did not name those persons. RichardSmith,general manager of Respondent,testified that he waspersonally aware of the problem because of his knowledge ofits history (including Stahl's discharge), his regular weeklyand monthly inspections of the plant, and his receipt of em-ployee complaints.Unchallenged, credited testimony shows that the problemof wall defacement was one of frequent coverage in companymeetings. It was discussed and action urged by managementat management meetings,leadman meetings, employee gath-erings, and in personal conversations with individual em-ployees.David Pidcock, Respondent's production manager,discussedthe problem with supervisorypersonnel as late asMonday of the week when he discovered on Thursday thatPattee had been writing on bathroom walls. Pidcock crediblyJ testified that the problem had been brought to his attentionseveral times by the janitor and by production employees. Hesaid Richard Smith instructed him on several occasions tohave the restroom walls cleaned and painted.There is no doubt but what all employees of Respondent,including Pattee, were fully aware of the problem and ofcompany prohibition of wall writing, and it is so found.Pattee was employed by Respondent May 6, 1974. Hisleadman was Bruce Kibbey, who testified that the subject ofwiting on walls was discussed at a lead meeting and that hewas instructed by Pidcock at that meeting to tell employeesthey were not to write on walls. Kibbey credibly testified thathe so told Pattee.On June 6, Kibbey noticed handwriting on the bathroomwall, and since he suspected it was Pettee's handwriting, heconfronted Pettee.9 They went into the room, and Pattee ad-IUncontradicted testimony shows that there was more writing on wallsin 1 he spring of 1974 than usual.8Writing on walls is a violation of written company rules See Resp Exh.4, p. 18, Item 13.mitted he had done the writing. Kibbey reported the incidentto Robert Smith, then assistant production manager, whocalled Pattee into his office. Smith told Pattee he would notfire him for it this time, but that Pattee would have to repaintthe restroom walls. Smith testified that he normally discussedmatters of discipline with David Pidcock and that he dis-cussed the Pattee incident. The record is not entirely clear,but Smith conferred with Pidcock about Pattee on Thursday,June 6, or Friday, June 7.On Monday, June 10, Pidcock advised the generalmanager, Richard Smith, of the Pattee incident, and asked hiscounsel. Smith credibly testified that he and Pidcock dis-cussed the matter in detail and that he told Pidcock that ifhe was in Pidcock's position, he would fire Pattee. Pidcocktestified that he then decided to fire Pattee, and that he didfire him at the close of business that day, June 10, for the solereason of writing on bathroom walls.10Pattee testified that he signed a union authorization cardJune5,1974.He said he gave an authorization card toanother employee, who did not return it. He said he attendedsome union meetings.Pattee testified that he never discussedthe Union or its campaign with any supervisor, but that hedid attend a group meeting conducted by Respondent. Thistestimonyis strongsupport for that of Richard Smith, whotestified that at the time he talked with Pidcock about Patteeon June 10, he did not know that Pattee was engaged in anyunion activity. It is abundantly clear that Pattee was not aunion leader in any sense of the word.At most, he was aunion sympathizer.In view of the foregoing, it is clear that Pattee was fired forwriting on the bathroom walls and for no other reason. It isso found.General Counsel's only rebuttal of any substance is thetestimony of Robert Smith, who said Pidcock told him Tues-day, June 11, something to the effect that "he got rid ofanother union guy," but Smith qualified the statement bysaying,"I can't say exactly . . . ." That testimony is notcredited,because:(a) Smith was not sure of his testimony; (b)Respondent's defense was established by overwhelming evi-dence; (c) Smith testified quite definitely that Pidcock toldhim he fired Pattee for writing on the restroom wall; (d)Pidcock credibly testified that he did not remember talkingwith Smith about Pattee after Pattee was fired; and (e) wheninterviewed by Respondent'scounsel,Smith said nothingabout the purported statement by Pidcock.In any event, as the Board stated inErie Strayer Co.,213NLRB No. 45, fn. 9 (1971):We have long held that even when an employer maywant to rid himself of an employee whose union activi-ties have made himpersona non grata,"if the employeehimself obliges his employer by providing a valid in-dependent reason for discharge-i.e.,by engaging inconduct for which he would have been discharged9Kibbey credibly testified that he did not know, and could not identify,anyone else who had written on the restroom walls. He also testified thatPattee did not tell him about anyone else involved10 Pattee testified that he was told by Pidcock when he was fired that thereason was writing on the bathroom wall. Pattee also testified that he toldWayne Mooney,a leadman, that he had been fired for writing on the walls. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDanyway-his discharge cannot propertly be labeled apretext and ruled unlawful."See alsoKaye-Smith Enterprises,211 NLRB 1034 (1974).Pattee's claim that he did not know of any company rulesabout not writing on walls is not credited. He admitted seeingposted company rules, and reading at least part of them.Further, Bruce Kibbey, Pattee's supervisor, credibly testifiedthat he told Pattee about instructions from Pidcock not towrite on walls.It is found that Pattee was not discharged by Respondent,wholly or partially, because of his union activity and that thisportion of the complaint was not proved.C. Lyman's DischargeThe complaintstates asfollows:On or about Thursday, June 13, 1974, Respondent dis-charged employee Louis Lyman and atall times sincehas failed and refused to recall or reinstate Lyman be-causeof his activities on behalf of the Union.Respondent contends that it fired Lyman for three reasons:(a) failure to wear safetyglasses asrequired by companyrules; (b) excessive talking on the job; and (c) smoking againstcompany rules, while not on a break or mealtime.(a)The record clearly shows, and it is found, that thewearing of safetyglassesis a matter of longstanding concernof Respondent, and has been treated in serious manner. For-mal company rules, including those relating to safetyglasses,have been published and distributed to all employees."Plant safety rules have been posted at all times relevantherein, in a convenient and prominent place frequented by allemployees. 12Credited testimony, which was not challenged, shows thatthe subject of safetyglasseswas discussed, and employeesadmonished to wear them as required by company rules atmanagementmeetings, leadman meetings, employee gather-ings, and in personal conversations with individual em-ployees.Respondent's general manager, Richard Smith, testifiedcredibly and without contradiction and supported by othertestimony that he advised all employees at a general plantmeeting in April and again in May that the wearing of safetyglasseswas a requirement, and that violation would begrounds for termination. He also said that corporate head-quarters (Fleetwood) had issued verbal and written instruc-tions of Respondent that proper wearing of safety glasses wasmandatory and that U.S. Government inspectors in April ofthis year commented that several of Respondent's employeeswere not wearingglasses asrequired.There is no doubt but what all employees, including Ly-man, were fully aware of company requirements relative to'safety glasses, and it is so found.Richard Smith testified credibly and without contradictionthat he found Lyman not wearing safety glasses as requiredon several occasions and warned him to put them on. He also11Resp. Exh. 4.12Resp. Exh. 5testified that after the first such incident, he advised DavidPidcock, the productionmanager,of thewarning.13Bob Smith, thenassistantproductionmanager,testifiedthat he warned Lyman in writing on May 30 for failure towear safety glasses as required and that he advised Pidcockof thewarning.He also testified that on May 31 he gaveLyman ,a final writtenwarningfor failure to wear safetyglassesand so advised Pidcock.14He said he also warnedothers aboutnot wearing glassesand that Lyman's failure towear them was not more flagrant than some other employees.However, Smith did recommend that Lyman be fired.David Pidcock, production manager, credibly testified thathe warned Lyman three or four times for'not wearing safetyglasses andthat he warned Lyman more than he considered"normal."He said he warned about 15 employees for thesame reason,but that usually (about 80 percent of the time)no furtherwarnings werenecessary.Lyman acknowledgedbeing ina company meeting atwhich employees were told to wear safety glasses as required,and that he had been warned three or four times about wear-ing them. He also acknowledged that when he was fired, hewas told that one of the reasons was his failure to wear safetyglassesas required.(b) Clifton Amos, a fellow employee, testified that he andLyman were reprimanded by Dick Pidcock on June 1-3 fortalking while working, and Pidcock, when asked by Amos,"Is it getting to the point you can't talk to people out hereanymore?" replied, "You know whatImean, this has beengoing on fora long time."Amos said Pidcock warned himand Lyman that if the talking continued, he would "have todo something about it."Merrill Goldsberry, Lyman's leadman at thetime,testifiedthat, onone occasion, leadlady Nancy Ledoux complained tohim and asked him to tell Lyman to stop talking with one ofthe employees in Ledoux's department.Michael Durfee, a fellow employee, testified that duringthe last part of April, Bob Smith (thenassistantproductionmanager) told him and Lyman just at the close of a breakperiod to stop talking about the Union and get back to work.He said the bell had already rung, and the break was over atthe time of Smith's statement.PatriciaWalker, a leadlady, testified that Lyman was inher work station almost every day, talking with and botheringpeople there during Lyman's working time, usually about theUnion. She said she thought she talked with Bob Smith aboutthe matter.Nancy Ledoux, a leadlady, testified that, on several occa-sions,Lyman came into her work area to visit with employeesand with one particular girl. She said those occasions wereduring working time, but Lyman was doing no work. She saidLyman was there almost constantly one day, and she askedhim twice to go back to his own crew. She testified that shecomplained, and asked Lyman's leadman to keep Lyman inhis own department except during lunch hour and regularbreaktime.13 Smith said he warned five or six other employees about safetyglasses,and that noemployee has been fired for that solereason.As stated above,Respondentcontendsthat Lyman was discharged for threereasons14 Resp Exh 2(b). This testimony is supported by that of Bob McMurphyand is credited TERRY INDUSTRIES OF OREGON, INC.Wayne Mooney,a leadman, testified that on several occa-sions,Lymancame overto his work area "just to visit" witha female employee, during Lyman's working time (not onbreak).VirgilWoldberg,a leadman, testified that he had observedLyman "visiting" during workingtime;he said healso sawother employees doingthe same thing.Bob Smith, thenassistantproductnonmanager,testifiedthat he warned LymanJune13 for "standing around," andhe told Pidcock that if Lyman did not quit "standingaround," he should beterminated.Bob Smith testified that there was "lots more" talkingamong employeesduringworking time while theunion com-paign was goingon than there previously was, and that DavidPidcock instructed that talking during working time shouldbe broken up "because it would probably be union activitythey were talking about." He said the company policy gov-erning talking during working hours was more strictly en-forced during, than before, the campaign. Smith said he wasinstructed to, and did, make sure from about the end of May,that employees did not stand around talking but did their job.However, he said he was not instructed to watch Lymanspecifically.Finally, Smith testified that when he recommended to Pid-cock that Lyman be fired, the reason was stated to be becauseLyman frequentlywas "standingaround, not working."15Lyman's testimony about his conversation with MichaelDurfee being broken up by Bob Smith was the same as Dur-fee's.Lyman acknowledged that he was warned approxi-mately April 5 by Bob Smith about talking too much on thejob; a second time by Bob Smith about a week later; and athird time by Bob Smith and Pidcock on June 13 (McMurphyalso waspresent).Lyman acknowledged that Nancy Ledoux, on one occa-sion, told him he was bothering employees in her work area.It isfound that Lyman repeatedly talked about nonworkmatters, and loafed during work time, following warnings bysupervisors not to engage in such activity.(c) Testimony established, and it is found, that employeeswho are temporarily caught up with theirassignedwork areunder instructions to assist others who are not caught up.Ramon Loos testified that he had seen Lyman smoking in therestroom during working hours while not on break, "on occa-sions."Donald Mooney testified that he met Lyman in the bath-room smoking and talking with other employees on morethan one occasion.VirgilWoldberg testified that he had observed Lyman notworking during working time, "visiting, restroom smoking."Bob McMurphy testified that he was told by two individu-als that a couple of people were sitting in the bathroomsmoking during working hours at or about 2 p.m. on May 29.He said he called the two, Lyman and a fellow worker namedJim Willis, into the office with their supervisors and gavethem a verbal warning. Thereafter, McMurphy placed formalwarningsin the employment records of the two. [See Resp.Exh. 2(b).]L5Lyman was warned in writing on June 13th about talking instead ofworking. See Resp Exh. 2(b)137Lyman did not deny the May 29 incident. He testified thathe and two others were in the restroomsmoking,becausethey did not have anything else to do.As seen by the foregoing,it isquite clear that Lyman in factdid not wear his safetyglasses asrequired by company rules,and was warned about his derelication on several occasions;he was an unsatisfactory employeebecauseof excessive talk-ing during working time and was warned about that problemseveral times; he was caught loafing and smoking in the rest-room and was warned about that, too.It is alsoquite clear that the three matters summarizedabove were given by Bob Smith to Lyman as the reasons forhis discharge and Lyman admits as much.16 Pidcock testi-fied to the same effect, without contradiction, and stated thathe reached his decision to fire Lyman solely on Lyman'semployment record, as shown by Respondent's Exhibit 2(b).Pidcock commented at the time to Bob Smith and BobMcMurphy that Lyman had received more than the normalnumber of warnings and should be terminated. There is noquestion but what Respondent had ample cause, and goodcause, to fire Lyman, and it is so found.The only question, therefore, is whether an inference canbe drawn based on the General Counsel's evidence that Ly-man wasfired because of his union activity, rather than be-cause of thereasons givenby Pidcock."Lyman was employed by Respondent March 4, 1974. Hetestified that he attended his firstunion meetingabout a weekafter he was hired and that he did not know of any unionactivity prior to thattime.He said Clifton Amos gave him aunionauthorization card and that he signed the card March13 and gave it back to Amos. He testified that about 2 weeksthereafter, he received blank cards from Amos, and gaveabout 15 of them to prospectivesigners.He said he receivedback about seven signed cards. On one occasion, according toLyman, he asked Bob Smith if he would like to sign a card,and Smith declined. Lyman related one conversation withMichael Durfee about union matter. There is no evidence ofotherunionactivity on the part of Lyman. Testimony showsthat a total of 104 cards were signed. Of that number, sevenwere obtained by Lyman, according to his testimony.18 Ly-man testified that only on one occasion didanymember ofmanagementtalk with him about union activities-and thatwas when Bob Smith replied to Lyman's question about whatwould happen if the Unioncameinto Terry trailers. Accord-ing to Lyman, Smithsaidthe plant probably would closedown."Although Bob Smith knew about Lyman's unionactivitiesand probably discussed them at least once with him, andalthough Smith recommended to Pidcock that Lyman befired, the uncontradicted and credited testimony shows thatSmith's recommendation was based on Lyman's " .. .standingaround, not working." and Pidcock made the final16Clifton Amos testified that Lyman told him he had been "terminatedfor smoking in the can."17 Some of the argument and questioningof witnesseswas directed to thefact that Smith was supervisor with authority to hire and fire. Apparentlythe thought was that whatever Smith said or did was the last word on thesubject of Lyman Such is not thecase.Pidcock was Smith's supervisorobviously having authority to change any order or action 'by Smith18This testimony is suspect-Lyman could recall only the names of twosigners.19 This statement is not the basis for any charge by the General Counsel. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision to fire Lyman based on the written warnings in theemployment record. The record is devoid of any showing thatPidcock was aware of Lyman's unionactivity. Further, thatactivity was of a very limited nature. Lyman was employedby Respondent a short time (less than 3 months) and hadsuch a limited acquaintance among the employees that hehanded out no more than 15 cards, and could only rememberthe names of two that he received signed cards from. On theother hand, Amos was an employee of about 3 years, handedout about 40 cards, received all of them back signed, andobviously was quite active with the Union. He, too, waswarned when Lyman was, for excessive talking. Amos still isemployed by Respondent, as are Jessie Lene and Bob Ashe,who also received cards at a union meeting for signaturesolicitations.Lene distributed 30 or 35 cards and got all ofthem back, signed. Further, Lene discussed union activitieswith Pidcock. If Respondent wanted to shoot down unionactivists, it would set its sights on the obvious targets, suchas Amos and Lene, who were admittedly active and who hadbroad acquaintanceship among employees, developed over along period of employment. There is no hint in the record ofany move to oust Amos, Lene, or any other union sympa-thizer.General Counsel urges consideration of the fact that otherswere warned about not wearing safety glasses, but were notfired; others were warned about talking on the job, but werenot fired; others were caught smoking in the restrooms, butwere not fired. That fact may be true,as alleged.However,it is clear from the record that Lyman's abuses of companyrules were more frequent,more serious,and more varied,than other employees. he received more warnings, and moreimportant, he was fired for all three reasons, not just one.Finally, Pidcock credibly testified that his decision to fireLyman was based on the latter's written employment record,which includes warnings as outlined above. There was noth-ing in Pidcock's testimony or demeanor, nor in the record, onwhich to conclude that Lyman was discharged for other thanthe reasons given to him.General Counsel also urges consideration of the fact thatLyman was watched more while at work than other em-ployees. The inference that Respondent was "after" Lymanfor his union activities is solicited. It may well be that Lymanwas under special surveillance,although that conclusion isnot dictated by the record. But assuming it is dictated, theobvious answer, based on testimony of almost every witnessin the case, is that he needed to be watched. His workinghabits hardly were those of an employee to be trusted. Heignored repeated warnings to wear safety glasses; he spentmuch time out of his work area bothering other employees;he talked and "stood around" during much of the workingday; he hid from management eyes to loaf and smoke. If everan employee had to be watched to keep him gainfully oc-cupied, it was Lyman.Timing of the discharge is of interest. After repeated verbalwarnings, without effect, written warnings were initiated byRespondent. The record shows four of them-May 29 forloafing and smoking in the bathroom; May 30 for not wearingsafety glasses;May 31 fornot wearing safety glasses;and June13 for loafing and talking too much during work hours. Ly-man was fired June 13 after Pidcock reviewed his record. AllLyman had to do to prevent his discharge was to conducthimself as an employee should. He was given plenty of-oppor-tunity, but refused to follow reasonable and proper intruc-tions of hisemployer.As in the case of Pattee, the only substantive argument isthe testimony of Bob Smith, who stated that, after Pidcockleft the night Lyman was discharged, "He said he got rid ofa union pusher."Again, that testimony is not credited, be-cause:(a)Respondent'sdefense was establishedby over-whelming evidence; (b) Smith testified that he recommendedLyman be fired for standing around talking too much; (c)when interviewed before hearing by Respondent's counsel,Smith said nothing about the purported statement by Pid-cock; and (d) Pidcock credibly testified that he did notremember talking with Smith about Lyman after Lyman wasfired.Even assuming,arguendo,that the statement was made, itwould not be persuasive under the facts of the case.ErieStrayer Co., supra,' Haye-Smith Enterprise, supra.In view of the foregoing, the question must be answered inthe negative-an inference cannot be drawn, based on theGeneral Counsel's evidence, that Lyman was fired because ofhis union activity rather than because of the reasons given byPidcock.It isfound that Lyman was not discharged by Respondentwholly or partially because of his union activity and that thisportion of the complaint was not proved.1.The first objection to election is as follows:The Employer has interfered with a fair election by call-ing employees into his office individually and in smallgroups and making intemperate antiunion speeches tothem.There is nothing in the record to show that any individualwas called by the Employer into his office to listen to anyspeech, intemperate or otherwise.It is established, however, that all employees, in small sepa-rate groups of 9 to 12, were called" into General ManagerRichard Smith's office a few days before the union election.Principal speaker at the meetings was Kenley Palmer, direc-tor of labor relations for the parent company (FleetwoodEnterprises, Inc.). Richard Smith also attended and spoke onsome matters. Palmer distributed copies of six contracts, thencurrent, between various Fleetwood companies and unions.As employees asked questions about various subjects, theywere directed to the appropriate contract page, the itemwould be read and questions of employees would be dis-cussed. Palmer testified that he made the following state-ments when employees asked about the negotiation process:I explained that if a union were voted in and the com-pany recognized the union, we'd enter into negotiations.We would start from scratch. They'd present what theydesired to have in a proposal and we would counter-propose, back and forth, and we would negotiate, andwhat was agreed upon would be written into a contract.But, not everything that was presented by either sidewould come into the contract in its final form.20 Some controversy arose over whether attendance at these meetings wasvoluntary or mandatory Based on the record, it is found that attendancewas, at least by implication, mandatory, and that the meetings were heldduring regular working hours, on company time. TERRY INDUSTRIES OF OREGON, INC.Palmer was asked by counsel for the Charging Party whathe meant by "start from scratch," and Palmer testified,`.. all wages andbenefits were up and subject to negotiationand that whatever was proposed and agreed upon, mightchange what was presently in effect." Palmer testified that aquestion was asked about strikes, and he gave the history ofstrikes at each of the Fleetwood plants.He saideconomicstrikers were replaced at one plant.Richard Smith testified that he was asked by one employeeabout an overtime matter that has arisen in the plant. He saidhe would investigate. He later ascertained the facts and dis-seminated the information through lead people.Smith testified that he was asked at nearly all meetingsabout a wage survey and that he explained such a survey hadbeen conducted in the local market and covered wages andbenefits of Respondent's competitors. The surveys, he said,were forwarded to the corporate office and returned to Re-spondent, approved or disapproved. When employees askedabout the most recent survey, he said he was not at liberty todisclose the recommendations or conclusions at that timebecause of the then current campaign.Smith testified that themeetingsgenerally were on a veryfriendly basis, with quite a lot of joking. He said the doorswere open, and they were interrupted by people "coming orgoing."Jessie Lene testified that he attended one of the groupmeetings about 2 or 3 days prior to the elections. He saidPalmer distributed union contracts Fleetwood then had cur-rent, and that "They were showing us, trying to give us acomparison between a company that had gone union and thecompanies that weren't union." Lene said the obvious goal ofthe comparison was to show that employees in plants that hadgone union lost money. He stated that no predictions weremade at the meeting about what would happen if the plantwere to gounion,and he said strikes were not discussed; thatthe word "strike" did not come up. He also stated thatPalmer did not shout but that he did get irritated a couple oftimes.Chfton Amos testified that he attended one of the groupmeetings on June 24. He said his group was told, as thecontracts were reviewed, that if they went union, they wouldmake no more than they then were making. He said insurancewas the only benefit mentioned, and Palmer remarked that allFleetwood plants have the same insurance program. Palmerdistributed at the meeting a "computer for lost wages"(Charging Party's Exh. 5). Amos also testified that Palmersaid that in one of the Fleetwood plants, employees were onstrike 9 months, and those on the picket line were the last tobe called back to work-somedid not come back at all.Michael Durfee testified that he attended one of the groupmeetings about 2 or 3 weeks before the election. He saidexistingFleetwood contracts were compared withexistingpay and benefits at Respondent's plant and that Palmer saidany benefit that would be in a contract would have to first benegotiated.Durfee testified, " . . . 1Mr. Palmer said itwouldn't matter if the union was voted in or not, whether ornot they wanted to negotiate the contracts-what we wantedin the contracts."Ramon Loos testified that he attended one of the groupmeetingsand that Palmer stated, " . . . if we would gounion, that negotiations would start, and we'd go out on139strike and that also in comparison with our wages, therewould be no bonus." However, on cross-examination, Loostestified that Palmer, "didn't come out and say we were goingto go on strike if you want aunion."He testified that was hisassumption, based on what Palmer said at the meeting. Loosalso testified that Palmer said economic strikes would bereplaced.He said he received a copy of Charging Party'sExhibits 5 and 6 at the meeting.Basedon their conduct and demeanor on the stand, and thesupport generally given their statements by otherwitnesses,the testimony of Smith and Palmer relative to conduct of themeetings is credited.There is no evidence, even remote, to support the allegationof "intemperate" speeches. It is found that the speeches ofSmith and Palmer during the group meetings were temper-ately made. It is found that the meetings were open, frank,generally friendly, and conducted in a noncoercivemanner.It is found that no predictions were made during the meet-ings,by management, of results if the Union were to be votedin, and it is found that strike talk was limited to a review ofstrike history at other Fleetwood plants, including the state-ment that economic strikers legally can be replaced. Suchstatements do not violate the Act.Texas Boot ManufacturingCo., Inc.,143 NLRB 264 (1963);Mississippi Extended CareCenter, Inc., d/b/a Care Inn, Colliesville,202 NLRB 1065(1973);James Hotel Company a Corporation, d/b/a SkirvinHotel and Skirvin Tower,142 NLRB 761 (1963).It is found that no management representative at the meet-ings saida strike was inevitable.It isapparent that the principal topic at all meetings, andin fact almost the only topic, was comparison between Re-spondent's nonunionplant and other Fleetwood plants thathad gone union. Absent coercive acts or deeds, such compari-sons are not in violation of the Act.Island Holidays, Ltd.,208NLRB 965 (1974),Globe Shopping City,203 NLRB 177(1973). It is found that all meetings involved herein wereconducted free of coercive acts or deeds.Charging Party's Exhibit 5, given to employees at the meet-ings,is a "Strike Cost Computer." One sentence thereof ispatently in error": "Without a union strikes cannot happen."However, the rest of the exhibit is factually correct, or in-nocuous. The exhibit was introduced by the Charging Party,and Respondent stipulated to the authenticity thereof. Nei-ther-the General Counsel nor the Charging Party challengedthe propriety or legality of the exhibit. A similar cost tabula-tor was found not objectionable inNalco Chemical Co.,163NLRB 68 (1967).It is found that Charging Party's Exhibit 5 is not objection-able.Charging Party's Exhibit 6 also was free of challenge by theGeneral Counsel or the Charging Party, so far as proprietyor legality are concerned. The exhibit contains no threat orcoercive statement. It is no more than a rather crude attemptto say that the Union offers disadvantages as well as advan-tages, and cannot keep all the promises it may make. Obvi-ously, the coupons are propaganda, and not intended as con-tract forms. Such an attack on union promises does notinterfere with the election process.Oxford Pickler, Division ofJohn E. Cain Co.,190 NLRB 109 (1971).The Board has long held that it will not restrict the rightof any party to inform employees of the advantages and 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisadvantages of unions, so long as the information is im-parted in a noncoercive manner.21 Exhibit 6 falls within theprinciples relied on by the Board.It is found that Charging Party's Exhibit 6 is not objection-able.It is clear, and is so found, that Palmer's statement about"starting from scratch" was free of threat or coercion andmade within the framework of a large statement that wasobjective, factual, and entirely proper. The statement is notobjectionable.Oxford Pickles, supra.In summary, it is found that Objection 1 is not supportedby the evidence.2.The second objection is as follows:The Employer has interfered with a fair election by dis-charging two employees, Lyman and Pattie [sic] for theirunion activities.This objection is discussed above.3.The third objection to election is as follows:The Employer has interfered with a fair election by pro-mulgating an unlawfully broad no-solicitation rule.The rule complained of is found on page 17, of Respon-dent's Exhibit 4, and reads as follows:Posting of written or printed matter of any description,circulation, or distribution of such matter in workingareas or solicitation on working time without approvalof the ProductionManager.Much the same rule was embodied in a letter to employees,Charging Party's Exhibit No. 2, reading as follows:No person will be allowed to carry on union organizingactivities in the working area during working time. Any-body who does so and who thereby neglects his ownwork or interferes with the work of others will be subjectto discharge.Neither the foregoing rule nor the letter to employees isinvalidper se.The prohibition against solicitation is limitedto working time, which presumptively, is a valid limitation.Stoddard-QuirkManufacturingCo.,138NLRB 615(1962).22Testimony shows, and it is found, that talking during worktime was a problem of Respondent's plant during the unioncampaign and that Respondent increased its efforts to enforceits no-solicitation rule during the campaign. The testimonydoes not clearly establish, however, whether that effort wasmade to protect production or to interfere with the unioncampaign.Had there been no union campaign, the no-solicitation ruleprobably would have been largely ignored, as in the past.Union activity, alone, caused increased enforcement, asshown by the credited testimony of Amos, Durfee, Walkerand Robert Smith. That testimony was not contradicted by21Elgin Butler Brick Company,147 NLRB 1624 (1964);Sharnay HosieryMills Inc.,120 NLRB 750 (1958);Motec Industries Inc.,136 NLRB 711,OakManufacturing Co.,141NLRB 1323 (1963);Shure Brothers,Incorporated,147 NLRB 43 (1964).22 It is Respondent's "No Talking" rule that is challenged. No questionis presented that involves distribution of literature or other materialRespondent. Robert Smith's unchallenged testimony wasparticularly revealing. He credibly testified that talking wasa problem during the campaign; that union matters werelargely responsible for the increase in talking; and that he hadbeen instructed to be on the alert for nonwork conversationsand to break them up.Based upon the record thus made, it is clear that increasedenforcement of Respondent's no-solicitation rule was occa-sioned by union activity and was designed to curtail thatactivity. It is so found.Increased enforcement, in and of itself, would not neces-sarily be a violation of the Act. However, in this case, theincrease was discriminatory in nature, and the record clearlyestablishesRespondent's opposition to the Union. Undersuch circumstances, Respondent's actions violated the Act,and it is so found.[WaltonManufacturing Company,126NLRB 697 (1960), enfd. 289 F.2d 177 (C.A. 5, 1961).] Thisobjection is well supported by the record.The question then arises as to whether these findings rela-tive to the no-solicitation rule affect the discharge of Lyman.It isfound that they do not.In the first place, Lyman was not fired for talking about theUnion. He was fired for "standing around talking," amongother things. It is clear from the record that Lyman was aloafer and disliked following his employer's instructions.There is no evidence that Respondent knew what Lyman wastalking about when he was warned about loafing and talking,and the evidence does show that he frequently engaged innonwork conversations under circumstances that impel theconclusion that his conversations were neither work norunion related. (See Nancy Ledoux testimony.)In the second place, Robert Smith, whose testimony largelyis the basis for finding that the no-solicitation rule was dis-criminatively enforced, testified that he was not instructed towatch Lyman more closely than others.In the third place, loafing and talking was, only one amongother reasons that Lyman was fired.Finally, Lyman told others that he had been fired "forsmoking in the can." He said nothing about union conversa-tions.-It is noted, furthermore, that. Amos was warned abouttalking, but was not disciplined; employees other than Lymanand Amos talked on the job but were not disciplined; Durfeewas warned about talking, but he was not disciplined.Clearly, Lyman's talking was linked with loafing and gener-ally unsatisfactory conduct when he was fired, rather thanbeing linked with union activity. He was a new employee andnot a key union activist or organizer. His discharge clearlywas not the result of general, plantwide enforcement of Re-sponent's "No Talking" rule.4.The fourth objection to electionis asfollows:The Employer has interfered with a fair election bychanging working conditions to include close surveil-lance of union supporters in their work, enforcement ofmuch stricter standards of production and generalharassment of employees for signing union authorizationcards.So far as this objection relates to standards of productionand harassment for signing union authorization cards, it iswithout any support in the record. Thereis notestimony that TERRY INDUSTRIES OF OREGON, INC.work standards were increased, and the only harrassmentshown was that related to talking, as discussed above.Testimony concerning "close surveillance of union sup-porters" is limited to that of Robert Smith, who testified thathe had been instructed to break up conversations duringworktime because they probably involved unions, and Amos,who testified that employees were watched more closely dur-ing the campaign than prior thereto. However, that tes-timony, considered with the findings relative to the thirdobjection, is adequate to support this objection, and it is sofound.5.The fifth objection to electionis asfollows:The Employer has interfered with a fair election bythreatening employees with loss of their bonus plan andclosure of the plant in the event the Union was desig-nated the exclusive collective-bargaining representative.Kenley Palmer testified that he never made the commentto employees during plant meetings that, if a union came in,there would be no bonus. He said when he spoke aboutbonuses, he remarked to employees that, generally speaking,unions prefer higher wages rather than bonuses. He said someemployees stated to management during the union campaignthat they had been told the Union wanted a higher wage andelimination of bonuses. Palmer also said he told employeesthat if the plant went union, the subject of bonuses would benegotiated, just as all other matters, and that there could bechanges in wages and benefits then effective.The only testimony offered in support of this portion of theobjection was that' of Ramon Loos, who said, "To my bestrecollection, he said if we would go union, that negotiationswould start, and we'd go out on strike, and that also incomparison with our wages, there would be no bonus." ("He"referred to Palmer.)Loos' testimony is vague and ambiguous and, in any event,is not greatly different from that of Palmer. The latter was afirm and convincing witness, and his version of the statementsmade relative to bonuses is credited. Those statements werenot coercive or objectionable, and it is so found.OrchardCorp. of America,170 NLRB 129 (1968). Further, Palmer'stestimony that employees related to management the Union'sposition on bonuses was not challenged or contradicted, andit is credited. The Union's position thus supports Palmer'stestimony.General Electric Company,161 NLRB 614 (1966).The only other evidence on this subject is Respondent'sposter, Charging Party's Exhibit 4, reading, "Don't put yourincentive program up for trade. Vote no union." That lan-guage is protected free speech, and is not objectionable. It isnot coercive or threatening.Tyler Pipe&Foundry Company,116 NLRB 1258 (1956).Testimony concerning the alleged threat to close Respon-dent's plant if the Union won the election was limited anduncertain." Lyman testified that Bob Smith told him that ifthe Unioncame in,". . . likely, or probably the plant wouldclose down." Lene testified that Pidcock told him in responseto a question about the possibility of closing the plant in caseof unionization, " ... maybe they can and then maybe theycan't."After a pause of about 10 or 15 seconds, Pidockallegedly said, "in my opinion."23 The subject of strikesis considered elsewhere in this Decision.141Lyman's testimony is contradictory to his other testimonyand simply is not credited. Lene's testimony on this point isambiguous, but it seems to support the Respondent's positionmore than that of the Charging Party.It is found that this objection is without merit.D. Requested Bargaining OrderGeneral Counsel urges a remedial bargaining order pursu-ant to the law established byN.L.R.B. v. Gissel Packing Co.,Inc.,395 U.S. 575 (1969). Respondent contents that such abargaining order is not appropriate, and in support thereof,relies upon two affirmative defenses: (a) allegation that theUnion did not make a demand in a unit appropriate forcollective bargaining and (b) allegation that the Union did notrepresent a majority of the employees in the unit for whichitdemanded recognition.(a) Respondent's basic argument relative to the unit is thatthe Union demanded recognition in a group that includedfour truckdrivers and six clerks;" these employees were notexcluded when the demand was made. The exclusion isconceded by the General Counsel, but it is argued that theomissionwas inadvertent and immaterial.First, as pointed out in General Counsel's brief, the de-mand, essentially, is for the same unit agreed to between theparties in their agreement for consent election approved May23, 1974, and for which the election was conducted. At notime did Respondent indicate any uncertainty about, or con-cern with, description of the unit, until its amended answerwas filed.Second, the law on this point was aptly stated when theBoard affirmed an Administrative Law Judge inElectricWir-ing, Inc.,193 NLRB 1059 (1971):Ruff's failure to mention those magic words (Note:guards, office clericals and supervisors) as types of em-ployees who would obviously be excluded from a bar-gaining unit at Electric under common and well-knownBoard principles is a minor deviation from the unit de-scription found appropriate in fn. 5, above, and not sig-nificant enough to render the demand legally insuffi-cient.It is found that this affirmative defense is without merit.The demand herein was properly and legally made.(b)Respondent contends that the General Counsel failedto establish that the Union at any time obtained representa-tion cards from a majority of the employees in the unit forwhich it sought recognition. This is no more than setting upstrawmen to knock down. Respondent attempts to enlargethe unit (from 125, which is the correct number, to 134,which is patently wrong), and then to show lack of a majorityas of April 17, 1974, when the Union's demand letter wasreceived by Respondent. The difference between 125 and 134was created by including in the unit total nine employeesinadvertently omitted from the unit description set forth inthe Union's demand letter.It is found that this affirmative defense is without meritand that the Union did have a majority at the time it made24 It is found that Kenley Palmer and Robert McMurphy are supervisorswithin the meaning of the Act 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDits demand. The question of authenticity of the cards is dis-cussed below.- (c)General Counsel seeks aGisselorder primarily on thebasis of allegedly illegal discharges of Pattee and Lyman.However,as found above,those discharges were not in viola-tionof the Act.As to employer unfair labor practices that warrant a refus-al-to-bargain finding (not sought herein) or a bargaining or-der, the criteria to be applied are set forth by the UnitedStates Supreme Court inGissel.In that case, the high Courtheld thata bargainingorder would be appropriate in twosituations.The first is in the case of "outrageous"and "perva-sive" unfair labor practices where the employer's actions areso coercive that, even in the absence of an 8(a)(5) violation,a bargaining order is necessary to repair the unlawful effectof those actions. The unfair labor practice found above doesnot fall within that category.The second is: ". .. in lessextraordinary cases marked by less pervasive practices whichnonetheless still have the tendency to undermine majoritystrength and impede the election process." InShip ShapeMaintenance Co., Inc—189 NLRB 395 (1971), enforcementdenied in part 474 F.2d 434 (C.A.D.C., 1972), the Boardexpressed the test to be whether the lingering effects of theunfair labor practices render uncertain the possibility thattraditional remedies can ensure a fair election,and whetherthe Union's majority card designations obtained before theunfair labor practices provide a more reliable test of the em-ployee's desires and better protect employee rights thanwould an election.As stated inJoseph J. Lachniet, d/bfaHonda ofHaslett,201 NLRB (1973),where a coercive atmos-phere is created by the employer, which conventional Boardremedies may not adequately dissipate so that a fair electioncan be held with reasonable certainty, a bargaining order iswarranted.The Board often has refused to issue a bargaining orderwhen an employer's unfair labor practices substantially ex-ceeded those of the Company's in the instant case. For exam-ple, inMotown Record Corp.,197 NLRB 1255 (1972), anemployer was found to have engaged in seven separate viola-tions of Section 8(a)(1) of the Act, including coercive interro-gation.The Board refused to issue a bargaining order, point-ing out:... none of (the seven instances) were directed at em-ployees in general, none of them seriously jeopardizedthe employees' job security, no specific benefits werepromised, and, taken in their context, none could haveso affected the employee or employees involved to suchan extent that they could not cast a free and uncoercedballot after the application of the Board's remedies.See alsoGold Circle Department Stores, A Division ofFede-rated Department Stores Inc.,207 NLRB 1005 (1973);J.J.Newberry Company,202 NLRB 420 (1973);Restaurant As-sociates Industries, Inc.,194 NLRB 1066 (1972);Central Soyaof Canton, Inc.,180 NLRB 546 (1970).I find that, even though the Union represented a majorityof the Company's employees in the bargaining unit at thetime it demanded recognition,the Board'sconventionalremedies are adequate to neutralize the effect of RobertSmith's unlawful interrogation of an employee so that a fairelection can be held, and that, therefore, a bargaining orderis not warranted under the criteria enunciated inGissel.E. Respondent's Additional Affirmative DefenseRespondent attacks the Union's claimed majority as of thedate of its demand on the basis of: (a) misrepresentation ofthe purpose of union authorization cards; (b) untimely execu-tion of cards; (c) revocation of cards by some employees; and(d) threat and coercion of employees.As discussed above, aGisselorder is not warranted underthe facts of this case. the Union's majority status as of the dateof its demand is not controlling, sinceGisselprimarily turnson the nature of the conduct involved, rather than majoritystatus.Consideration of the above-listed affirmative defenses thusisnot required for decision herein, since they are advancedsolely for the purpose of attack_ng the Union's majoritystatus.However, to complete the record, it is found, based on thecredited testimony of Dorothy Lehman, supported by thecredited testimony of card signers, that all signatures on cardsin evidence are authentic, that all such cards were timelyexecuted, and that no card authorizations were revoked.The testimony of Sean Harrigan and James Whitaker rela-tive to union meetings, organizational efforts, and instruc-tions to card solicitors is credited. Respondent offered nocredible testimony in support of its allegations that cardswere misrepresented,or thatany union representative oragent threatened or coerced any employee. Respondent intro-duced no evidence that improper representations were maderelative to waiver of initiation fees. It is found that the affirm-ative defenses based on allegations of misrepresentation,threat, and coercion were not proved.The final matter urged by Respondent as an affirmativedefense is its allegation of union"unclean hands"in -violatingSection 8(b)(1)(A) and 8(e) of the Act. This is no more thanan untimely objection to the election, and is found notproved.IV, OBJECTIONS TO THE ELECTION ,As discussed above, certain of Respondent's conduct, oc-curring during the critical preelection period, precluded em-ployees from exercising their freedom of choice in selectingor rejecting the Union, and constitutes substantial interfer-ence with the election.25 I shall, therefore, recommend thatthe election of July 23, in Case 36-RC-3283, be set aside andthat the case be remanded to the Regional Director for Re-gion 19 for the purpose of conducting a new election at suchtime as he deems the circumstances permit the free choice ofa bargaining representative.V THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe Respondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among25WilkinsonManufacturing Co. vN.LR.B, 456F.2d 298 (C.A 8,1972),VCA Sterling, Inc.,209 NLRB 127 (1974) TERRY INDUSTRIES OF OREGON, INC.the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI THE REMEDYHaving found that Respondent has engaged in an unfairlabor practice in violation of Section 8(a)(1) of the Act, I shallrecommend that Respondent be ordered to cease and desisttherefrom, and from in any like or related manner, infringingon its employees' Section 7 rights, and to take certain affirma-tive action designed to effectuate policies of the Act.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.Terry Industries of Oregon, Inc., Respondent herein, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.-2.Retail Clerks Union, Local No. 1612, Retail ClerksInternationalAssociation,AFL-CIO, Charging Partyherein, is a labor organization within the meaning of Section2(5) of the Act.3. By coercively interrogating an employee concerning hisunion activities, the Company interfered with, restrained, andcoerced its employees in the exercise of their rights guaran-teed to them by Section 7 of the Act, in violation of Section8(a)(1) of the Act4.Respondent did not, through alleged conduct, violateSection 8(a)(3) of the Act by dischargmg its employees Patteeand Lyman for engaging in union activities as alleged inparagraph 8 of the complaint.5.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of law,pursuant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER 16TerryIndustries of Oregon,Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogating employees concerning unionactivities on behalfof the Union.26 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Baord, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeerried waived for all purposes.143(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Post at its LaGrande, Oregon, facility copies of theattached notice marked "Appendix."27 Copies of the notice,on forms provided by the Regional Director for Region 19,after being duly signed by Respondent's authorized represen-tative, shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps-shall be taken by Respondent to ensure that said noticesare not altered, defaced, or covered by any other material.(b) Notify the Regional Director for Region -19, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed to the extent that it alleges violations of Section 8(a)(3)of the Act.IT IS FURTHER RECOMMENDED that the election conducted onJuly 23, 1974, in Case 36-RC-3283 be set aside and that saidcase be remanded to the Regional Director for Region 19 toconduct a new election at such time as he deems the circum-stances permit the free choice of a bargaining representative.27 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercively interrogate employees in or-der to discourage membership in or activities on behalfof Retail Clerks Union, Local No. 1612, Retail ClerksInternational Association, AFL-CIO, or any other labororganization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights to self-organization, to form, ,loin, or assistlabor organizations, to bargain collectively through rep-resentatives of their own choosing, to engage in con-certed activities for the purpose of collective bargainingor othermutualaid or protection, or to refrain from anyor all such activities.TERRY INDUSTRIES OF OREGON, INC